Citation Nr: 1134015	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for residuals of a gunshot wound to the left upper thigh.

3  Entitlement to an initial compensable rating for a gunshot entry wound scar of the right upper buttocks.

4.  Entitlement to an initial compensable rating for a gunshot exit wound scar of the right medial thigh.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000 and from July 2000 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and granted service connection and assigned initial 0 percent ratings for gunshot wound residuals affecting the lower extremities.  

During the pendency of this appeal, the Veteran relocated to Georgia.  Thus, the agency of jurisdiction has been changed as shown on the title page of this decision.

The Board recognizes that, after perfecting his appeal as to the above issues, the Veteran submitted an additional VA Form 9, Appeal to Board of Veterans' Appeals, indicating that he was only appealing the claim for service connection for hypertension.  However, the Veteran's representative subsequently filed a May 2010 Form 646 indicating that the Veteran wished to continue his appeal on all four issues, which were then certified to the Board.  Accordingly, the Board has construed all four issues as remaining in appellate status.  Marsh v. West, 11 Vet. App. 468 (1998).

In September 2010, the Board remanded the appeal to schedule the Veteran for a Travel Board hearing by his request.  However, in a May 2011 written statement, the Veteran indicated that he no longer wanted that hearing and requested that his claims folder be returned to the Board.  Accordingly, the Board considers the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2010).
FINDINGS OF FACT

1.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's currently diagnosed hypertension manifested to a compensable degree within a year of his military discharge.

2.  Since the date of service connection, the residuals of the Veteran's gunshot wound to the left upper thigh have been manifested by subjective complaints of left lower extremity pain and numbness, which have amounted to no more than slight injury of the mesial thigh (Group XV) and pelvic girdle I (Group XVII) muscles.  The Veteran has retained full range of motion with no clinical evidence of pain or additional functional limitation due to repetitive motion or flare-ups.  There has been no X-ray evidence of degenerative arthritis.  Nor have there been any clinical findings of neurological abnormalities.  Additionally, the Veteran's left lower extremity gunshot wound residuals have been found to be productive of stable, superficial scars, which have not been painful or tender on examination and have covered an area of less than 929 square centimeters.

3.  Since the date of service connection, the Veteran's right upper buttocks gunshot entry wound scar and right medial thigh gunshot exit wound scar have remained stable and superficial.  Neither scar has been shown to be painful or tender on examination or to cover an area of 929 square centimeters or greater. 

4.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected left lower extremity gunshot wound residuals and right lower extremity gunshot entry and exit wound scars so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an initial compensable rating for the residuals of the Veteran's left upper thigh gunshot wound residuals have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, 4.73, 4.124a, Diagnostic Codes 5003, 5251, 5252, 5253, 5315, 5317, 8529 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805, 7805 (in effect prior to October 23, 2008).

3.  The criteria for initial compensable ratings for the Veteran's right upper buttocks gunshot entry wound scar and right medial thigh gunshot exit wound scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805, 7805 (in effect prior to October 23, 2008).

4.  The criteria for referral for consideration of the Veteran's initial increased rating claims on an extra-schedular basis have not been met. 38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including hypertension, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his currently diagnosed hypertension had its onset during his military service.  Under VA's governing regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Board now turns to the pertinent evidence of record, beginning with the report of the Veteran's March 1996 enlistment examination.  At that time, his blood pressure was assessed as 140/82, which was considered elevated but not disabling under VA standards.  Subsequent service medical records are negative for any complaints or clinical findings of hypertension during the Veteran's initial period of active duty.  Nevertheless, the Veteran indicated on his February 2000 separation examination that he had a history of "borderline blood pressure."  Contemporaneous clinical testing yielded a blood pressure reading of 148/55, which again qualified as elevated but not disabling.  

Service medical records from the Veteran's second period of service show that in November 2002, his blood pressure was measured as 132/90.  The Board observes that such a diastolic pressure reading meets the VA criteria for hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  Nevertheless, the November 2002 service medical provider did not formally diagnose the Veteran with that condition.  Nor did any other clinician during the remainder of the Veteran's active service.

The pertinent post-service evidence includes a medical report from the Veteran's civilian employer dated in June 2004, roughly seven months after he left service.  That report contains a notation indicating that the Veteran's blood pressure levels, while previously normal, were now symptomatic of hypertension.  Clinical tests administered the following month showed that his blood pressure remained high.  The Veteran was subsequently placed on medication, which proved only moderately successful in controlling his symptoms.  On examination in early November 2004, he exhibited elevated blood pressure readings of 187/92, 178/95, and 174/80.  Although the third of those assessments met the threshold for isolated systolic hypertension, such a diagnosis was not confirmed by readings taken two or more times on at least three different days in accordance with VA regulations.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  However, each of the Veteran's November 2004 systolic blood pressure readings fell within the threshold for a 10 percent disability rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The record thereafter shows that, in support of his claim for service connection, the Veteran submitted entries from a log book in which he monitored his blood pressure levels from March 19, 1996, to September 6, 2007.  Significantly, from June 2004 until the final date of entry, his self-assessed systolic blood pressure levels remained predominantly over 160.  

Subsequent post-service medical records confirm that the Veteran now has a formal diagnosis of hypertension for which he takes prescription medication and receives periodic outpatient treatment.  

The Board acknowledges that the Veteran has not been afforded a VA examination in support of his hypertension claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, however, a remand for further development would be a redundant exercise and would result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); VAOPGCPREC 5-04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because the Board finds that the evidence of record is already sufficient to grant the Veteran's claim.

The Board recognizes that hypertension was not formally diagnosed until several years after the Veteran's final period of active duty.  Nevertheless, the Board considers it significant that, less than a year after his discharge, he was prescribed antihypertensive medication and found to have elevated blood pressure readings, which, if concurrently diagnosed as hypertension, would have warranted a 10 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  The Board finds that clinical evidence, in tandem with the Veteran's current diagnosis, shows that his hypertension manifested to a compensable degree within one year after service so as to warrant a grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307(c), 3.309(e) (2010); Traut v. Brown, 6 Vet. App. 495 (1994) (noting that a disease is not required to be diagnosed during presumptive period; rather, medical or lay evidence must show characteristic manifestations of the disease followed without unreasonable time lapse by a definite diagnosis).  

Additionally, the Board finds that the Veteran's extensive treatment for elevated blood pressure, both during and after service, constitutes evidence of a continuity of symptomatology, which also weighs in favor of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further support for the Veteran's claim comes from his detailed blood pressure log entries, which show a history of systolic hypertension since June 2004.  The Board observes that the Veteran is competent to report having assessed blood pressure readings within a year after leaving the military and thereafter.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Moreover, his assertions are considered credible as they are internally consistent and corroborated by the clinical evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's hypertension claim.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for hypertension is warranted because it manifested to a compensable degree within one year following the Veteran's separation from service.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initial Increased Schedular Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with the criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

I.  Residuals of a gunshot wound to the left upper thigh

Pursuant to VA's Schedule for Rating Disabilities, the RO determined that the Veteran's left lower extremity gunshot wound residuals warranted a 0 percent rating under Diagnostic Codes 5317-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

Diagnostic Code 5317 pertains to injuries of Muscle Group XVII, while Diagnostic Code 7805 contemplates other scars, and instructs that they be rated on limitation of function of the affected part.  38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5317, 7805 (2010).

Other potentially applicable rating codes include Diagnostic Code 5315, which governs injuries of Muscle Group XV, and Diagnostic Codes 7801, 7802, 7803, and 7804, which, along with Diagnostic Code 7805, pertain to scars.  38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5315, 7801, 7802, 7803, 7804 (2010).  Consideration under those separate diagnostic codes is proper because a Veteran can receive compensation for both a muscle injury and a scar that is related to the same injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).

As the Veteran has alleged that his left lower extremity gunshot wound residuals are productive of painful motion, the diagnostic criteria governing musculoskeletal disorders are also for application.  38 C.F.R. § 4.40 (2010).

Additionally, the Board is mindful of the Veteran's contentions that he has experienced numbness and related neurological impairment in his left lower extremity throughout the pendency of this appeal.  Therefore, the Board will also consider whether he is entitled to a higher rating under Diagnostic Codes 8529, 8629, and 8729.  Those codes respectively contemplate paralysis, neuritis, and neuralgia of the external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, Diagnostic Codes 8529, 8629, 8729 (2010).  

The Board now turns to the relevant diagnostic criteria.  The RO has rated the Veteran's disability under the diagnostic criteria pertaining to Muscle Group XVII, which encompasses pelvic girdle group 1.  38 C.F.R. § 4.73, Diagnostic Code 5317 (2010).  The functions of those muscles include extension of the hip, abduction of thigh; elevation of opposite side of pelvis; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV in postural support of body steadying pelvis upon head of femur and condyles of femur on tibia, and flexion of the hip.  

Additionally, in light of the clinical evidence set forth below, the Board will consider whether a higher rating is warranted for the Veteran's service-connected disability Diagnostic Code 5215, which covers injuries to the gracilis and other mesial thigh (Group XV) muscles that control adduction and flexion of the hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5315 (2010).  T

The criteria for Diagnostic Codes 5315 and 5317 both provide for a 0 percent rating for slight impairment of the affected muscle group.  Additionally, those diagnostic codes direct that a 10 percent rating is warranted if impairment of the muscle group is moderate; a 20 percent rating is warranted if impairment of the muscle group is moderately severe; and a 30 percent rating is warranted if impairment of the muscle group is severe.  38 C.F.R. § 4.73, Diagnostic Codes 5315, 5317 (2010).

A slight muscle wound is a simple wound of muscle without debridement or infection.  A history consistent with a slight muscle disability would include healing with good functional results and no cardinal signs or symptoms.  Objective findings of a slight muscle disability include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56 (d)(2) (2010).    

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56 (d)(2) (2010).    

A moderately severe muscle wound is a through and through or deep penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history consistent with this type of injury should include hospitalization for a prolonged period of treatment of the wound, with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination and uncertainty of movement, and, if present, evidence of inability to keep up with work requirements.  Objective findings would include entrance and (if present) exit scars indicating a track of a missile through one or more muscle groups.  Objective findings would also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2010).    

Turning to the diagnostic criteria governing disability of the musculoskeletal system, the Board notes that such disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  The Board notes that the provisions regarding painful motion and functional loss must be followed in adjudicating claims under the diagnostic codes governing limitation of motion.  However, those provisions are inapplicable in conjunction with diagnostic codes that are not predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996).   

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The standardized description of joint measurements is provided in Plate II and Plate V under 38 C.F.R. § 4.71 (2010).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).  Normal hip flexion is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the hip and knee are each considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used to rate traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, the only pertinent clinical evidence since the date of service connection is the report of a March 2010 VA muscles examination.  The Board recognizes that the Veteran was previously scheduled for a July 2009 VA examination to address the severity of his left and right lower extremity gunshot wound residuals.  However, he did not report for that examination.  Nor did he provide good cause for his failure to attend or request that the examination be rescheduled.  As a result, the Board must come to a determination solely on the basis of information included in the record or the regulations direct that the claim be denied.  38 C.F.R. § 3.655(b) (2010); Turk v. Peake, 21 Vet. App. 565 (2009) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); Shipwash v. Brown, 8 Vet. App. 218 (1995) Fenderson v. West, 12 Vet. App. 119 (1999) (initial appeals of a disability rating for a service-connected disability fall under the category of original claims). 38 C.F.R. § 3.655(b) (2010).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

During the March 2010 VA examination, the Veteran reported a history of bilateral lower extremity pain and numbness arising from a July 1997 altercation in which he was shot by a fellow service member in the right and left upper thighs and the right buttocks.  In addition to the Veteran's own subjective account, the VA examiner noted, from a review of the service medical records, that while the Veteran had sustained a through and through gunshot wound injury to his right lower extremity, his left lower extremity had incurred only a surface-grazing (non-penetrating) wound.  That left lower extremity injury, the VA examiner observed, had caused left leg tenderness and edema in the adductor muscle group, but had not resulted in neurovascular impairment or limitation of motion.  Additionally, the VA examiner noted that the Veteran's left lower extremity gunshot wound had required less than one day of inpatient treatment and had healed without apparent complication.  The examiner noted that the Veteran's February 2000 service separation examination report was negative for any complaints or clinical findings pertaining to a gunshot wound injury.  The VA examiner further noted that, since the Veteran's discharge from service, he had not sought medical treatment for any gunshot wound injury.

Physical examination revealed two superficial scars on the Veteran's upper left thigh, the first of which measured 2 centimeters in length and 0.8 centimeters in width and the second of which measured 2.5 centimeters in length and 1.0 centimeters in width.  The scars were respectively attributed to well-healed entry and exit bullet wounds involving the left gracilis component of Muscle Group XV.  Significantly, the scars were not shown to be productive of intermuscular changes, pain, or tenderness to palpation.  Nor were they manifested by induration, tissue loss, adherence to the underlying tissue, keloid formation, hyperpigmentation, or other signs of instability.  

On range of motion testing, the Veteran displayed full left hip flexion, extension, abduction, adduction, and external and internal rotation.  He also exhibited full left knee flexion and full left ankle plantar flexion and dorsiflexion.  The Veteran did not manifest pain across any of his ranges of motion. Nor did he demonstrate any additional functional limitation due to pain, incoordination, fatigabilty, weakness, or other deficiencies on repetitive movement.

In addition to the above findings, the VA examination included a detailed evaluation of the affected muscle group, which was negative for any signs of weakness or atrophy.  On the contrary, the Veteran was expressly found to have normal left lower extremity muscle function and to retain the muscular comfort, endurance, and strength required to perform daily living activities.  Similarly, neurological testing failed to yield any evidence of nerve damage or related abnormalities.  No arthritis was shown on X-ray.

Based on the results of the examination and a review of the claims folder, the VA examiner determined that, notwithstanding the Veteran's complaints of residual left thigh pain and numbness, his left lower extremity gunshot wound residuals were essentially asymptomatic and posed no significant effects on his ability to work or perform daily living activities.

Following the May 2010 VA examination, the Veteran and his long-time friend submitted written statements expressing disagreement with the rating assigned for his left lower extremity gunshot wound residuals.  However, they have not contended, and the record does not otherwise show, that this service-connected disability has worsened since the Veteran's last examination.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to his claim.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

After carefully reviewing the record, the Board finds the competent evidence since the date of service connection shows that the Veteran's left lower extremity gunshot wound residuals have been characteristic of no more than slight muscle disability.  As discussed above, the May 2010 VA examiner expressly noted that, in contrast with the Veteran's right lower extremity injury, his left lower extremity injury was caused not by a through and through or deep penetrating bullet wound but, rather, by a surface-grazing (non-penetrating) wound.  Moreover, that examiner determined that the Veteran's left-sided injury had neither resulted in muscle weakness or atrophy nor otherwise impaired his comfort, endurance, and strength in performing daily activities.  Additionally, that May 2010 examiner noted that the Veteran's left-sided injury had required less than a day of in-service hospitalization and had not warranted any inpatient or outpatient treatment since his discharge from the military.  The Veteran has not contested the VA examiner's assessment regarding the lack of medical care required for his service-connected disability.  Nor has he submitted any evidence of treatment subsequent to the May 2010 examination.  Additionally, that VA examination did not establish, and the record does not otherwise show, any evidence of loss of strength, fatigue, weakness, decreased endurance, fatigue-pain, impairment of coordination, or uncertainty of movement attributable to the Veteran's service-connected left lower extremity injury.  Nor have there been any allegations or clinical findings of loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, lowered threshold of fatigue in the injured muscles after average use, or any other cardinal signs and symptoms of a moderate muscle disability.  Accordingly, the Board finds that such a level of disability has not been shown and that a rating in excess of 0 percent is therefore unwarranted under any of the applicable muscle rating codes.  38 C.F.R. § 4.73, Diagnostic Codes 5315, 5317 (2010).

With regard to diagnostic codes based on limitation of motion, the Board has contemplated whether to assign a higher rating under Diagnostic Codes 5251 and 5252, which pertain to limitation of extension and flexion of the thigh, and Diagnostic Code 5253, which contemplates other thigh impairment.  In contrast, the Board has foregone consideration of Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur), as the evidence does not show that the Veteran has any of those conditions.   

Under Diagnostic Code 5251, a maximum 10 percent rating is warranted for thigh extension limited to 5 degrees.  Diagnostic Code 5252 calls for the assignment of a 10 percent rating when thigh flexion is limited to 45 degrees.  Additionally, that rating code provides for a 20 percent rating for flexion is limited to 30 degrees, a 30 percent rating for flexion is limited to 20 degrees, and a 40 percent rating for flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 (2010).  

Diagnostic Code 5253 provides for a 10 percent rating when there is limitation of rotation of the thigh, which precludes the Veteran from "toe-ing out" more than 15 degrees, or when there is limitation of adduction of the thigh such that the Veteran cannot cross the legs.  Additionally, that diagnostic code calls for the assignment of a 20 percent rating based on limitation of abduction and motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).  

The Veteran's extension, flexion, and other ranges of motion were shown to be within normal limits for his left lower extremity at the March 2010 VA examination.  That examination marks the only occasion during the relevant appeals period when range of motion testing was performed.  Consequently, there is nothing in the record to show that the Veteran's left lower extremity gunshot wound residuals are manifested by limitation of extension of the thigh at the hip to 5 degrees, limitation of flexion of the thigh at the hip to 45 degrees, limitation of adduction of the thigh and cannot cross legs, or limitation of rotation of the thigh, with an inability to toe-out more than 15 degrees in the affected leg.  Therefore, the Board has no basis to assign a 10 percent rating under Diagnostic Codes 5251, 5252 or 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2010).  

Additionally, there has been no X-ray evidence of degenerative changes with slight limitation of motion so as to warrant a 10 percent rating under the arthritis codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Nor has there been any X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, which would also warrant a compensable rating under those codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  X-ray examinations were negative for arthritis.

In evaluating whether a higher rating is warranted under the musculoskeletal codes, the Board has considered the effects of pain on use.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while the Veteran has complained of bilateral lower extremity pain, he has not expressly alleged that his left-sided gunshot wound residuals are productive of painful flare-ups.  Moreover, the clinical evidence of record does not show that his lower extremity ranges of motion have been limited by pain, or that he has experienced any related functional impairment due to pain, fatigue, weakness, or lack of endurance following repetitive use.  Further, the credible evidence does not show pain on use or during flare-ups.  Nor is there evidence of abnormal movement, fatigability, incoordination, or any other factors indicative of limitation of motion to the extent required for a 10 percent rating.  Accordingly, the Board finds that, even taking into account the provisions regarding additional function loss due to pain and other factors, a compensable rating is not warranted under any of the applicable musculoskeletal codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Nor is a compensable rating warranted under any of the diagnostic codes governing neurological impairment.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a (2010).  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).  

Diagnostic Code 8529 sets forth the rating criteria for paralysis of the external cutaneous nerve of the thigh.  Under that diagnostic code, a 0 percent rating is warranted for mild or moderate paralysis, while a 10 percent rating is warranted for severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2010).  Diagnostic Codes 8629 and 8729 respectively refer to neuritis and neuritis of the external cutaneous nerve, which are rated according to the criteria set forth in Diagnostic Code 8529, above.  38 C.F.R. § 4.124a (2010).

A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  

Here, while mindful of the Veteran's complaints of left-sided pain and numbness, the Board observes that those symptoms are contemplated in the muscle codes that have been used to rate his service-connected disability.  38 C.F.R. §  4.73, Diagnostic Codes 5315, 5317 (2010).  Thus, the Board may not award a separate rating for those same symptoms under Diagnostic Codes 8529, 8629, or 8729 as to do so would constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's left lower extremity peripheral nerve impairment to the extent that it affects the same function addressed under the diagnostic criteria pertaining to muscle injuries.  38 C.F.R. § 4.55(a) (2010).  

Nevertheless, if the competent evidence of record allowed for a compensable rating based on left lower extremity peripheral nerve impairment, the Board would assign such a rating in lieu of the 0 percent rating warranted under the muscle rating codes.  Indeed, in that instance, a single compensable neurological rating would constitute the most favorable outcome with respect to the Veteran's claim.  38 C.F.R. § 3.102 (2010).  However, no evidence has been presented to warrant such a rating.  On the contrary, the March 2010 VA examiner expressly determined that the Veteran's left lower extremity was not accompanied by any signs of nerve damage or other neurological impairment.  There have been no other clinical findings of such impairment throughout the pendency of this appeal.  Thus, the Board concludes that the evidence of record does not warrant the assignment of any additional rating under the peripheral nerve codes.  

Next, turning to the evidence of record regarding scars, the Board observes that the schedular rating criteria pertaining to the skin were recently amended, effective October23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2010); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider those revisions in deciding the Veteran's claim. VAOPGCPREC 3-00, 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. §§ 4.68, 4.118 (2008).

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  However, the Veteran has already been awarded a disability rating that encompasses the functional limitations associated with his left lower extremity gunshot wound.  Indeed, the rating assigned under Diagnostic Code 5315 expressly contemplates the Veteran's underlying muscle impairment.  Thus, an additional rating may not be assigned under Diagnostic Code 7805.  Furthermore, compensable limitation of function is not shown to warrant any compensable rating.

Nor is an additional rating warranted under the other diagnostic criteria governing scars.  On the contrary, the March 2010 VA examiner expressly noted that the Veteran's left lower extremity scars were neither painful nor unstable.  Nor were they shown to encompass an area or areas of 144 square inches (929 square centimeters) or greater, or to consist of breakdown, keloid formation, or altered pigmentation.  Therefore, the evidence of record does not show that the Veteran's left lower extremity scars meet the criteria for a compensable rating under Diagnostic Codes 7801, 7802, 7803, or 7804.  Accordingly, such a rating cannot be assigned.

The Board does not question the sincerity of the Veteran's belief that his left lower extremity gunshot wound residuals are more severe than indicated by his current 0 percent rating.  The Board the recognizes that the Veteran is competent to report underlying symptoms of his service-connected disability, such as left leg pain and numbness, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, he has not been shown to have the expertise to render a medical opinion on the severity of that disability.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that the schedular criteria for a compensable rating for the Veteran's left lower extremity gunshot wound residuals have not been met at any time since the date of service connection.  Consideration has been given to staged ratings.  However, such ratings have been deemed inappropriate as the Veteran's symptoms have not changed significantly throughout the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is therefore against the Veteran's claim for an initial increased rating, that claim must be denied.  38 C.F.R. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Gunshot entry and exit wound scars of the right upper buttocks and medial thigh

In addition to seeking compensation for his left lower extremity gunshot wound residuals, the Veteran contends that higher ratings are warranted for the scars on his right lower extremity.  He also appears concerned that the overall rating for his right-sided gunshot wound residuals has been reduced from 20 to 0 percent.  The Board assures the Veteran that this is not the case.  Rather, the record shows that the RO has granted separate noncompensable ratings for the scars associated with his right-sided residuals, but has not reduced or eliminated the 20 percent rating assigned for the underlying muscle injury under Diagnostic Code 5317.  38 C.F.R. §  4.73, Diagnostic Code 5317 (2010).

Moreover, the Board observes that the Veteran's June 2007 notice of disagreement only addressed the noncompensable ratings assigned for his right lower extremity scars and did not contest the 20 percent rating for right-sided muscle impairment.  Thus, that 20 percent rating was not mentioned in the RO's statement of the case and subsequent supplemental statements of the case.  Furthermore, the Veteran has not submitted any correspondence that could be construed as a notice of disagreement with his 20 percent disability rating.  Therefore, that issue is not on appeal and the Board lacks jurisdiction to consider whether a higher rating is warranted for the Veteran's right-sided muscle disability.  Nevertheless, the Board emphasizes that the 20 percent rating assigned for that disability remains in effect. 

In weighing whether compensable ratings are warranted for the Veteran's right lower extremity scars, the Board observes that the only pertinent clinical evidence is the March 2010 VA examination report.  During that examination, the Veteran was found to have two-well healed bullet wound scars on his right lower medial buttock and right upper medial thigh, which measured 1 centimeter in length and 0.6 centimeter in width and 1.1 centimeters in length and 0.7 centimeters in width.  As with the scarring on his left lower flank, the Veteran's right-sided scars were neither painful nor tender.  Nor were they manifested by induration, tissue loss, adherence to the underlying tissue, keloid formation, hyperpigmentation, or other signs of instability.  

The Veteran has not requested consideration under the amended skin disability codes and, thus, those revised criteria are inapplicable to his claim.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422(2000); 38 U.S.C.A. § 5110(g) (West 2002).

The Board now turns to the applicable rating criteria, beginning with diagnostic code governing functional impairment of scars.  38 C.F.R. §  4.118, Diagnostic Code 7805 (2008).  The Board acknowledges the Veteran's complaints of chronic pain and numbness in the vicinity of his right lower extremity scarring.  However, just as the symptoms of functional impairment associated with the Veteran's left lower extremity scars are contemplated under the diagnostic criteria governing muscle disability, those diagnostic criteria has also been used to rate his right lower extremity gunshot wound residuals.  38 C.F.R. §  4.73, Diagnostic Codes 5315, 5317 (2010).  Indeed, the Veteran already has been assigned 20 percent rating for his symptoms of right lower extremity muscle impairment.  Therefore, for the Board to grant an additional rating based on those same symptoms would constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2010).  Accordingly, an additional rating may not be assigned under Diagnostic Code 7805.

With respect to the other diagnostic criteria governing scars, the Board observes that the March 2010 VA examination report is clear that the Veteran's right lower extremity scarring is neither painful nor unstable.  Moreover, that report shows that his right-sided scars do not encompass an area or areas of 144 square inches (929 square centimeters) or greater and are not manifested by breakdown, keloid formation, or altered pigmentation.  Further, the Veteran has not alleged, and the evidence of record does not otherwise indicate, that his scars in any way approximate the criteria for a compensable rating under Diagnostic Codes 7801, 7802, 7803, or 7804.  Accordingly, those diagnostic codes cannot form the basis for a higher rating in this instance.

The Board is sympathetic to the Veteran's concerns regarding his right lower extremity gunshot wound scars and acknowledges his competence to report underlying symptoms that are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as with his left lower extremity gunshot wound residuals, the Veteran has not demonstrated the expertise to render a medical opinion on the severity of his right-sided scars.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board remains bound by the aforementioned clinical evidence, which, when applied to the schedular criteria, shows that neither of those scars has warranted a compensable rating at any time since the date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claims for initial compensable rating for his right lower extremity gunshot entry and exit wound scars.  Accordingly, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that Veteran's complaints of lower extremity pain and numbness associated with his service-connected gunshot wound residuals.  Additionally, the Board is mindful that, since leaving the military, the Veteran has not engaged in substantially gainful employment.  However, the Veteran's unemployment, by his own admission, is due to posttraumatic stress disorder, for which has been awarded service connection and assigned a 100 percent schedular rating.  That constitutes a full grant of benefits with respect to that issue.  The Veteran has not alleged, and the record does not otherwise show, that any of his other service-connected disabilities, including his gunshot wound residuals, preclude him from working or markedly interfere with his employment, or cause frequent hospitalization.  Moreover, the Board considers it significant that the March 2010 VA examiner expressly determined that the Veteran's lower extremity gunshot wound residuals did not significantly impact his ability to work or perform daily living activities.

The Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).


Additionally, the competent evidence of record does not show frequent, or, indeed, any, hospitalizations due to the Veteran's gunshot wound residuals.  Nor does that evidence indicate that those service-connected disabilities result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with those disabilities is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

The Board has granted service connection for the Veteran's hypertension, which represents a complete award of the benefits sought on appeal.  Accordingly, a discussion of whether VA has met its duties to notify and assist with regard to that issue is not necessary.

With regard to the Veteran's gunshot wound residual claims, the Board observes that those claims all flow from his disagreement with the ratings assigned following the grant of service connection.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained with respect to the issues on appeal, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has provided the Veteran with a VA examination in connection with his gunshot wound residual claims.  He also has been afforded the opportunity to testify at a Board hearing, but has voluntarily declined to do so.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for hypertension is granted.

An initial compensable rating for residuals of a gunshot wound to the left upper thigh is denied.

An initial compensable rating for a gunshot entry wound scar of the right upper buttocks is denied.

An initial compensable rating for a gunshot exit wound scar of the right medial thigh is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


